UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 8, 2014 APPLE HOSPITALITY REIT, INC. (Exact name of registrant as specified in its charter) Virginia 000-53603 26-1379210 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 814 East Main Street Richmond, Virginia (Address of principal executive offices) (Zip Code) (804) 344-8121 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Apple Hospitality REIT, Inc. (the “Company”) is filing this report in accordance with Item8.01 of Form 8-K. Item 8.01.Other Events. The Company, under the guidance of its Board of Directors, has engaged Merrill Lynch, Pierce, Fenner & Smith Incorporated as the Company’s financial advisor to assist it in reviewing and evaluating various strategic alternatives, including a possible merger, sale or listing of the Company. The Company cannot provide assurance that it will complete any of these strategic alternativesand has not set a timetable to take any of these actions.The Company does not expect to announce or comment on developments with respect to this exploration of strategic alternatives until the Board of Directors has approved a specific alternative or has other reason to comment. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. APPLE HOSPITALITY REIT, INC. By:/s/ Glade M. Knight Glade M. Knight Chief Executive Officer Date: May 9, 2014
